Cite as 2015 Ark. App. 649

                 ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-15-485

RICO F. TREJO                                    Opinion Delivered November 12, 2015
                               APPELLANT
                                                 APPEAL FROM THE ARKANSAS
V.                                               WORKERS’ COMPENSATION
                                                 COMMISSION
                                                 [NOS. G002585 and G210068]
MEEKS LUMBER CO. AND ARGO
INSURANCE CO.
                    APPELLEES
                                                 AFFIRMED



                               RITA W. GRUBER, Judge

       This workers’ compensation case concerns Rico Trejo’s claim for additional medical

treatment for compensable injuries to his right knee, which he sustained in 2010 and 2012.

After conducting a hearing, an administrative law judge found that the Arkansas Workers’

Compensation Act is constitutional;1 that Mr. Trejo’s claim for additional medical treatment

regarding the 2010 injury was barred by the statute of limitations; and that Mr. Trejo was

entitled to additional medical treatment related to his 2012 injury, including surgery

recommended by Dr. Chris Arnold. The Arkansas Workers’ Compensation Commission

reversed the award of additional medical treatment, and denied and dismissed the claim. Mr.

Trejo now appeals, contending (1) that substantial evidence does not support the


       1
       The administrative law judge ruled on the constitutional issue that Mr. Trejo’s points
were identical to those considered and rejected in Long v. Wal-Mart Stores, Inc., 98 Ark. App.
70, 250 S.W.3d 263 (2007) and its progeny, and that Mr. Trejo did not seek to distinguish
Long or to argue that it should be modified or overruled.
                                  Cite as 2015 Ark. App. 649

Commission’s reversal of the law judge’s finding of entitlement to the procedure

recommended by Dr. Arnold, and (2) that the Arkansas Workers’ Compensation Act is

unconstitutional.

       Mr. Trejo filed no cross-appeal to the Commission on the constitutional issue; and

therefore, the Commission made no ruling on it. Arguments are not preserved for appellate

review when no ruling was obtained from the Commission. Gray v. Johnson Emp’t Servs.,

LLC, 2010 Ark. App. 812. Because the only remaining issue on appeal is the sufficiency of

the evidence, and because the opinion of the Commission thoroughly explains its decision,

we affirm by memorandum opinion pursuant to sections (a) and (b) of In re Memorandum

Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985).

       Affirmed.

       GLADWIN, C.J., and HARRISON, J., agree.

       Frederick S. “Rick” Spencer, for appellant.

       Frye Law Firm, P.A., by: William C. Frye, for appellees.




                                               2